UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofApril, 2011 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56 – 16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ REPORT: RJ-0089/11-01 REFERENCE DATE: December 31, 2010 CLIENT: CONTAX S.A., with headquarters at Rua do Passeio nº 48 ao 56 - parte, Centro, in the city and state of Rio de Janeiro, inscribed in the corporate taxpayers register (CNPJ/MF) under number 02.757.614/0001-48; and CONTAX COLOMBIA SAS, registered with the Bogotá Chamber of Commerce under commercial registry no. 2080300, henceforth jointly known as CONTAX. OBJECTS: MULTIENLACE S.A. with headquarters at Calle 49 # 50 - 21 Ed. Del Café, piso 31, in the city of Medellin, Colombia; STRATON ARGENTINA S.A. with headquarters at Rua Rosário de Santa Fé, 71 – 2º piso – Oficina 210, in the city of Cordoba, Argentina; ALLUS ARGENTINA S.A. with headquarters at Rua Rosário de Santa Fé, 89, X5000ACA, in the city of Cordoba, Argentina; ALLUS COLOMBIA S.A. with headquarters at Cra 37, “A”, nº 8-43, Of. 701, Edifício Rose Street, in the city of Medellin, Colombia; and ALLUS PERU S.A. with headquarters at Jr. Carabaya, nº 933, Edifício Sudamericana, in the city of Lima, Peru, henceforth jointly known as GRUPO ALLUS. PURPOSE: Preparation of the valuation report to determine the economic value of GRUPO ALLUS, in accordance with Article 256 of Law 6,404/76 (Brazilian Law of Corporations), with regard to the acquisition of GRUPO ALLUS by CONTAX, to serve as the basis for the amount paid. APSIS CONSULTORIA EMPRESARIAL Report RJ-0089/11-01 Base Date: 12/31/2010 1 EXECUTIVE SUMMARY APSIS was appointed by CONTAX to determine the value of GRUPO ALLUS, in accordance with Article 256 of Law 6,404/76 (Brazilian Law of Corporations), with regard to the acquisition of GRUPO ALLUS by CONTAX, to serve as the basis for the amount paid. The valuation is made using the methodologies described in Article 256, section II of said Law: a) The average price of shares on the stock exchange or the organized OTC market, in the ninety (90) days prior to the agreement; b) Net value of the shares according to market price; c) Net earnings per share. To determine the highest of the three values mentioned above. The technical procedures employed in this report are in accordance with the criteria established by the rules for valuation. APSIS CONSULTORIA EMPRESARIAL Report RJ-0089/11-01 Base Date: 12/31/2010 2 ACQUISITION OF GRUPO ALLUS: SUMMARY OF THE TRANSACTION CONTAX PARTICIPAÇÕES S.A., through its subsidiaries Contax S.A. and Contax Colômbia S.A.S, will enter into Stock Purchase Agreements to acquire 100% of the shares issued by Stratton Spain S.L., Allus Spain S.L., Stratton Argentina S.A., Stratton Peru S.A. and Multienlace S.A., (which jointly make up Grupo Allus). Grupo Allus is indirectly controlled by Eton Park, a global, multidisciplinary investment corporation. The acquisition of Grupo Allus is directly in line with the Company’s strategy of global expansion, with the focus on Latin America. For Contax, the acquisition represents an important step in becoming one of the most complete global providers of Business Process Outsourcing (BPO) services, dedicated to assisting its clients throughout the entire consumer relationship chain. APSIS CONSULTORIA EMPRESARIAL Report RJ-0089/11-01 Base Date: 12/31/2010 3 TABLE OF CONTENTS 1.INTRODUCTION 5 2.PRINCIPLES AND RESERVATIONS 6 3.LIMITS OF RESPONSIBILITY 7 4.VALUATION METHODOLOGIES 8 5.ABOUT GRUPO ALLUS 10 6.VALUATION – AVERAGE SHARE PRICE IN STOCK EXCHANGE 11 7.VALUATION – MARKET VALUE OF SHAREHOLDERS’ EQUITY PER SHARE 12 8.VALUATION – NET INCOME PER SHARE 13 9.VALUATION – ACQUISITION VALUE OF GRUPO ALLUS 14 10.CONCLUSION 15 11.LIST OF EXHIBITS 16 APSIS CONSULTORIA EMPRESARIAL Report RJ-0089/11-01 Base Date: 12/31/2010 4 1. INTRODUCTION APSIS CONSULTORIA EMPRESARIAL Ltda., henceforth known as APSIS, with headquarters at Rua da Assembléia, nº 35, 12º andar, Centro, in the city and state of Rio de Janeiro, inscribed in the corporate taxpayers registry (CNPJ/MF) under number 27.281.922/0001-70, was appointed by CONTAX to value ALLUS in accordance with Article 256 of Law 6,404/76 (Brazilian Law of Corporations), as part of the acquisition of ALLUS by CONTAX. To prepare this report, the company used data and information provided by third parties in the form of documents and personal meetings with the client. The estimates used in this process are based on documents and information that include, among others, the following: •
